3. Sudan: Killing of African Union peace-keeping soldiers
The next item is six motions for resolutions on Sudan and particularly the killing of African Union peacekeeping soldiers.
author. - Mr President, this House has repeatedly been dealing with the dire situation in Darfur, the last resolution having been adopted only in mid-September this year. The news that, at the end of September, a murderous attack took place against an African Union base in south Darfur, resulting in the death of 10 peacekeepers, the serious injury of eight other personnel, and the apparent taking hostage of approximately 40 people more, has come as a grim reminder that, despite our efforts, much remains to be done in order to secure peace and stability in this sad corner of the world.
We should, of course, recollect that at least 200 000 people have died in Darfur during the four-year conflict, and more than two million people have been forced from their homes. The September attack on African Union peacekeepers must force the EU and the UN to make sure that peacekeepers in Darfur are adequate in numbers and training, that they are properly and fully equipped and that they are given adequate logistical and other necessary support in order to fulfil their task safely and effectively.
Merely sending poorly trained and ill-equipped AU civilians into highly hazardous situations does not, as has been demonstrated in this case, serve any useful purpose other than to reduce the cost in terms of money but increase the cost in terms of human lives. An urgent rethink and replanning by the international community is essential.
Last but not least, we must not forget those 40 people still missing and thought to have been taken hostage. Every effort must be made to establish their fate and help bring them safely back to their loved ones.
author. - (FR) Madam President, Commissioner, colleagues, after losing ten men in the raid at Haskanita, the head of the African Union mission in Darfur, General Martin Luther Agwai, sounded an alarm call, highlighting the fact that his forces were ill-equipped and too few in number, and that they could be defeated in a very short time. There has, as yet, been no change in the situation, and further attacks like that of 29 September remain possible. The General's alarm call must be heeded by the international community and particularly by the European Union, which could surely issue a powerful appeal for effective joint action by all the Member States involved in providing the promised EU support.
In two days' time, important talks are to take place in Libya between the Sudanese Government and various rebel forces. It is still unclear whether Abdel el-Nur - the founder of the Sudan Liberation Army, now exiled in France - will take part in these talks. Indeed, there is just as much uncertainty about other figures representing the array of rebel forces, for their numbers change from one day to the next. Be that as it may, we have to prioritise these discussions, which have the potential to produce a ceasefire. So once again we would ask the European Union authorities to spread the word as widely as possible about the importance of the meeting and about Europe's intention to support any positive developments that may come out of it, both militarily and in relation to improving conditions for aid workers, who are operating in a particularly difficult situation.
I would also remind you that the Government in Khartoum, through its actions thus far, bears a huge share of responsibility for today's tragic situation - and not only because it has supported the Janjaweed militias bringing death and terror to black African communities. It was also the Government that categorically refused, for months, to accept the presence of a Western force in Sudan. It was also the Government that made it impossible for journalists and foreign observers to gain access to the most troubled regions, even though their work there could make a major contribution to the ongoing mobilisation of international public opinion. That mobilisation is clearly needed if we are to ensure that all of us in Europe shoulder our responsibilities in combating what must be recognised as nothing short of genocide.
Another important point is that the new European force, due to deploy in eastern Chad and the north of the Central African Republic, will make it harder for the rebels to move freely across the borders with those countries and to pursue their policy of recruiting fighters, willing or otherwise, from refugees' and displaced persons' camps. Anticipating this obstacle to their activities, some armed groups are already turning their attention to the other side of Darfur, to the neighbouring region of Kordofan, to which Haskanita is a gateway. Here too, the support the European Union has undertaken to provide may prove very useful, although within a short time it may also prove quite inadequate.
It is thus part of our task to continue doggedly doing what we can to bring about political conditions in which European intervention will be effective. Surely we have seen enough violence and heartbreak in this region of the world? Not only have hundreds of thousands of lives already been lost, but the social fabric of Darfur is also being utterly devastated, so the task of reconstruction becomes more problematic from day to day.
I do realise that we have a little more time this afternoon, but let us not get entirely carried away, please!
author. - (DE) Madam President, the attack to which this resolution relates was targeted against a diplomatic solution to the situation in Sudan. The context is quite important, because the attack occurred shortly before Desmond Tutu was due to conduct meaningful talks in Darfur. It seems obvious that the attack was deliberately timed to thwart the quest for a diplomatic solution, which is so desperately needed in that region. There followed lengthy speculation, of course, as to the identity of the rebel group that had carried out the attack, which claimed the lives of ten soldiers from the AU peacekeeping force. The signs seem to indicate that the most likely perpetrators were a pro-Western rebel group.
When we deal with the Darfur issue, it is important not to focus too narrowly, but to remember that the most widely diverse rebel groups from the Sudan, Chad and the Central African Republic are operating there in addition to the local armed forces on both sides.
I find it very revealing that the attempt made by the European Union to act on the Darfur conflict through the Chad mission is effectively in a sorry state at the present time. At the start, the talk was about sending an EU force there. In fact, a French force with a few additional troops has been sent there under the EU banner. I have not yet been able to obtain any proper information about that force's actual area of operation. Although we are still being told that the force is essentially there to protect refugees, most of the refugees are to be found in the border area, which is precisely where the Government of Chad does not want the EU force deployed. Perhaps the Commissioner can assist again with some information.
What the EU is doing at the moment is definitely not what is needed to defuse the present situation We have to say very clearly that the very thing Desmond Tutu wanted, namely a diplomatic solution, is what we ought to be supporting here.
author. - (PL) Madam President, Commissioner, following its independence in 1956, Sudan, which is the largest country in Africa in terms of surface area, was supposed to be a home for everyone, for the Arab north and the Black south, for Muslims, Christians and animists.
However, the civil war that has continued for almost 50 years has claimed at least two million victims in that country. Over 4.5 million people have been forced to leave their homes. In Darfur, where the conflict broke out at the beginning of 2003, about 200 000 have died and nearly two million have been driven from their homes. This is the result of terrible battles, purges and terror. This is currently the most tragic humanitarian crisis in the world, and it is further aggravated by hunger and the lack of water.
One should therefore be grateful to all those who undertake peace initiatives in this tortured land. We should address such thanks to the African Union, which sent a 7 000-strong peace mission there. The most recent attack on this mission, which took place in Haskanita, aroused strong objections. At least ten dead and about 50 lost or kidnapped. This is a clear breach of existing agreements as well as of United Nations resolutions. I would like to express my sympathy to the families of these persons.
We should, acting as the European Union, demand that those responsible be punished and that the peace process be reinstated. The planned forces of the UN mission together with the African Union will number about twenty thousand more soldiers. However, they must have some possibility to neutralise the armed conflict and help bring stability to this explosive corner of Africa. I hope that the European Parliament's decision to award the Sakharov prize to the Sudanese lawyer Salih Mahmoud Osman will be helpful in making a breakthrough in the Sudanese drama.
author. - (ES) Madam President, I naturally wish to add my voice to the vigorous condemnation of the killing of the members of the peace-keeping forces.
At the same time, however, I also wish to remember all the civilians who were victims, and who are victims in the situation in Darfur, with particular reference to the brutality with which certain assaults with clear sexual overtones are being carried out and serious violations are taking place in terms of the way women are used on a variety of fronts, including sexually.
I believe that all of this requires not only actions and declarations but a solid investigation which should be carried out not only by the people on the ground but also by the International Criminal Court. That, for me, is one of the fundamental aspects of this debate.
Secondly, I also wish to note that we should welcome the fact that there is currently permission - to give it some kind of name, from the Government of Sudan to accept UNAMID troops but at the same time we should also note that on other occasions they have broken this commitment, broken this promise and therefore we should maintain a degree of caution.
I believe, naturally, that it is necessary to continue to insist, while at the same time, as Mr Pflüger said, ensuring that the forces which go, go with a broad United Nations mandate, and not only to back the interests of one country in particular.
Thirdly, I believe it is also essential and necessary to recall that all aid must be made available, whether political, financial or technical as may be required to perform the duties that that mission will have to face on the ground. It is not possible to send a mission into the field without its having guarantees that it will be able to fulfil its mandate.
Finally, and again very significantly, I would like to note, and here I undoubtedly go beyond the words of the Resolution, which urges the government of Sudan to follow the demands of the Chief Prosecutor of the International Criminal Court, Luis Moreno-Ocampo, to arrest Ahmed Haroun, Sudan's Minister of Humanitarian Affairs, specifically so that he can be held accountable for the displacement of two million people in Darfur, thereby instigating an international trial which should have begun some time ago.
author. - (DE) Madam President, Commissioner, ladies and gentlemen, the facts are known: there was an attack on the AU peacekeeping force on 30 September; ten soldiers lost their lives, eight were seriously injured, and forty are still missing.
I was in Darfur with a delegation from our Parliament in July. During our visit we met representatives of AMIS, the African Union Mission in Sudan. It was, and still is, an incredibly difficult mission, as we heard from some of these AMIS representatives. For example, one of the commanders, a Nigerian general, told us that he felt as though he were a priest rather than a soldier. All he could do, he said, was appeal to people to refrain from evil acts; he had no real mandate to act, and so it is hardly surprising that rebel factions have exploited this weakness.
The West is not focusing sharply enough on Africa. There is an imbalance between the extent of the tragedy in Darfur and the level of attention we devote to it. Military operations in Africa are all very well, but there is a danger of Africa becoming a testing ground for that type of mission. When the EU conducts operations there, its forces must be armed with a robust mandate, appropriate equipment and sufficient manpower. The duration of the mission must also depend on its objectives.
We must not hide behind others, but must fulfil our own obligations. This applies to the funding of AMIS and to support ranging from logistics and military equipment to personnel. Above all, however, we need the political will of everyone, and it is my opinion that peace in Darfur and the whole of Sudan can be achieved only in cooperation with China.
on behalf of the PPE-DE Group. - Madam President, I will read from the press: 'Just after the evening meal to break the Ramadan fast on 29 September, around 30 vehicles loaded with several hundred Sudanese rebels ripped through the perimeter of an African Union peacekeepers' base on the edge of Haskanita, a small town in southern Darfur, the embattled province in western Sudan where at least 200 000 people and perhaps as many as 300 000 have been killed since the rebellion began in 2003.'
The units of about 100 troops, most of them Nigerian, fought off the first attack before falling back to trenches, firing through the night until their ammunition ran out. Then, ten were killed. At least 40 fled into the bush. The attackers looted the compound before Sudanese troops rescued the survivors. A week later, Haskanita itself was razed. When the UN inspected the damage, only the school and the mosque were still standing. About 7 000 people are thought to have fled. Then, on 8 October, fighting erupted in the town of Muhajiriya, controlled by a Darfuri rebel faction. Scores were killed.
No one is sure who the attackers were. Even the Government of Omar El Bashir came under suspicion. But it could be the rebels. What we know is that these things will continue to go on until there are international forces with an effective mandate and with effective means there. Everybody knows that, and it is time to stop this game of hide-and-seek with the Government of Khartoum.
on behalf of the PSE Group. - Madam President, the appalling attack by rebel forces in Haskanita against the African Union Mission in the Sudan (AMIS) was followed by a series of other revenge attacks by Government forces against all villages supposed to shelter rebels with tremendous civilian casualties.
We must realise that this suits the genocidal strategy of the Bashir clique in Khartoum to divide and destroy the Darfur communities and the rebel groups in order to make peace negotiations, such as the ones that are supposed to start this weekend in Libya, go nowhere.
That appalling attack and the violence which followed also demonstrate the fundamental limitations of an all-African force in Darfur such as AMIS. It is, therefore, crucial that the African Union/United Nations Hybrid operation in Darfur (UNAMID), which is to be deployed by early January, will actually be duly equipped in full force and capacity to operate by then.
In this context, it is very disturbing that the Chairman of the African Union Commission, Mr Konaré, has been insisting on an all-African force, even rejecting the integration of units offered by Uruguay, Thailand and Norway into UNAMID, in contradiction with the UN Security Council decision and, in this way, echoing the manoeuvres of the clique in Khartoum.
It is also disturbing that the European Union, the US and other rich countries have been failing to provide the speedy and full support that they should give to the deployment of that mission, namely by not providing it with a financial airlift and other logistical and military capacities that it needs to operate. Even the Chad mission is very much delayed, and that was supposed to be 'urgent'.
Finally, Mr Bashir is going to be given a red carpet welcome in Lisbon: it is not only Mr Mugabe. I hope that the European Union authorities, the Commission and the Presidency and the Member States will not fail to take that opportunity to actually confront him with this tremendous responsibility that, one day, will bring him to The Hague.
on behalf of the Verts/ALE Group. - (SV) First of all, our thoughts go out to the sons, brothers and loved ones who are now missing following the brutal attack on the AMIS force. These people died trying to help their fellow humans in a neighbouring country. Many have been affected by violence, rape, murder and extreme poverty here. How many times have we stood here and talked about it? How many times have we demanded that the government or others take action? Let me remind you that the central task of any government is to protect the human rights of its civilian population. This government has never attempted or tried to do this in its entire career. However, we must still be patient in our frustration, as it is only through long-term economic and political support for those who are endeavouring to resolve the conflict that we can do it. We must not altogether ignore our own economic interests. Sometimes it is our own oil companies that are actually supporting certain groups, indirectly or directly. We must address this too. A heavy responsibility rests with the government, and we must make further demands. I agree completely with my colleague Raül Romeva that the International Criminal Court must be given full access rights and a full right to investigate, so that the people in this stricken country can see justice in due course. Thank you.
on behalf of the IND/DEM Group. - Mr President, as Irish soldiers leave for Chad to protect refugees from neighbouring Sudan, I am again painfully reminded that this tragedy of genocide in Sudan continues day in and day out, without any end in sight. I congratulate this motion for deploring violence, for its support of the UN and AU missions to Sudan. 'We must show a united front', the motion suggests; and, whilst I applaud the notion, I fail to see how this can come to pass. You see, the UN itself is implicitly divided on the issue.
Efforts can only go so far while China, a deciding member, continues to sustain and prolong the conflict by supplying the region with arms. Once again, we must point the finger at China as the main supporter of the Government in Khartoum. China exchanges Chinese weapons for Sudanese oil, and it is not rocket science to see that this is one of the most important ways in which the ongoing conflict is being sustained.
We should not accept that the Chinese policy of exporting arms remain shrouded in secrecy. Beijing does not publish any information about arms transfers abroad and has not submitted any data to the UN Register on Conventional Arms in the last eight years. With Chinese arms exports - some of them in the attack that was described a minute ago - estimated to be in excess of USD 2 billion a year, the irresponsibility with which they act has to be called into question.
If this issue remains unaddressed, it is not just Sudan that will suffer. Weapons from China can be found as far as Australia, Malaysia, Thailand, South Africa; regular shipments are sent to Burma and Nepal. So, finally, I implore Parliament to act to condemn China for its role in underwriting the genocide of the Sudanese people. For it is all very well to support peace and the role of the UN, but we must do this actively - if not, we risk contributing to the suffering of the Sudanese people.
on behalf of the ITS Group. - (NL) Mr President, of course the death of ten soldiers in the African Union peacekeeping force in Darfur is yet another tragic event. For years this Parliament has been expressing concern about the region.
I do regret, though, that once more we have missed an opportunity to raise the matter of the responsibility and disastrous role of China in this conflict, because it has to be said again that, in seeking influence in Africa, China is playing a pernicious role in war-ravaged Sudan. It is doing so on the backs of the victims killed in Darfur, and now indirectly too, with the blood of soldiers who are helping to stabilise the situation.
With their dubious investments, the Chinese have made an enormous contribution to the war efforts of the regime there. Europe just has to realise that the stronger the Chinese become in Africa, the less powerful is our Western message of democracy, freedom and good governance. However, China is too important a trading partner for Europe, and talk of human rights and democracy is all too often pushed into the background when Realpolitik comes into the picture.
Madam President, I strongly deplore the killing of 10 African Union peacekeepers on 30 September 2007 by unidentified forces in Haskanita in south Darfur. At least eight other personnel from the African Union Mission in Sudan (AMIS) were also seriously injured and another 40 remain missing. I urge the Sudanese Government to cooperate fully with an independent investigation into the attack and to bring all those responsible to justice.
These deaths are a reminder of the gravity of the security situation in this region. Unfortunately, there is no peace to keep at the moment but, nevertheless, the international community, including the UN and the European Union, have a responsibility to try to help secure this region as soon as possible so that peace can be realised in the future.
The European Union mission to the Chad, Central African Republic and Darfur border must also be mindful of the danger of incurring casualties. No one said this was going to be an easy undertaking. It is crucial that EU Member States mobilise political, financial, logistical and technical support for the Irish, French, Belgian, Polish and other troops forming part of this mission. We cannot have our troops ill-equipped, like the beleaguered AMIS. If we are putting our troops in a volatile environment, we must give them the means to protect themselves. This EU mission will have a robust use-of-force mandate, with reference to Chapter VII of the UN Charter, and troops should be encouraged to invoke it. Peacekeeping is one of the noblest professions and it is tragic when a peacekeeper loses his or her life whilst protecting the lives of others.
That is why we need to maintain pressure on the various parties involved ...
(The President cut off the speaker)
(PL) The conflict that has been ongoing in Darfur since 2003 is acknowledged as the greatest humanitarian catastrophe of our time. Two hundred thousand people have lost their lives as a result of ethnic cleansing and pogroms, and a further two and a half million have been displaced. Millions of refugees live in fear of what the next day will bring, and they have a force of just seven thousand poorly equipped soldiers from the African Union's peace force, which, increasingly, is becoming the focus of bloody attacks, such as the attack in Haskanita in September of last year.
The situation in this region is dramatically worsening, and representatives of humanitarian peace organisations are falling victim to kidnappings. In this situation it is important to act as quickly as possible to put into motion the joint UN and African Union mission, which, now that it has the agreement of the Sudanese government, must also have a strong mandate allowing it to provide full protection to the civilian population. The mission must have the appropriate number of soldiers and the appropriate quantity of equipment and funds. The European Union, the UN and the African Union must make joint efforts to renew the peace process in Darfur and to help to find a just and lasting agreement that is signed by all interested parties.
Member of the Commission. - Madam President, we as the European Commission join with the European Parliament in strongly condemning the killing of the African Union peacekeepers in Haskanita, and in other incidents over the past year, and, of course, the fact that many others are still missing.
We should not pretend that even the larger peacekeeping force due to take over from the current African Union Mission in Sudan (AMIS) will be able to protect itself easily to ensure the vast humanitarian operation supported by the European Commission and so many other donors and to keep the peace if there is no peace to keep. This is the question.
We acknowledge the acceptance by the Government of Sudan of the presence of the UN peacekeeping force on Sudanese soil. Along with the rest of the international community, we intend to keep the Government to its word. We welcome the intention of the Government to declare a cessation of hostilities when negotiations commence in Libya on 27 October, yet the Government needs to go further. The European Commission also calls upon the Government of Sudan to engage meaningfully in negotiations intended to result in the equitable sharing of power and of wealth in Darfur. We join with the rest of the European Union in calling upon the rebel movements themselves to declare an end to the killings and banditry that sully their cause. We also call upon them to participate wholeheartedly in the talks in Sirte.
On top of that, as you know, UN Security Council Resolution 1778, adopted on 25 September, mandates an international multidimensional force to contribute to the stabilisation of eastern Chad and the north-eastern Central African Republic and thus also guarantee the security of the local civilian population, refugees and displaced people and stabilise the situation in Sudan.
On this basis, the General Affairs Council and Foreign Affairs Council on 15 October decided to send an interim and multidimensional European force of 3 000 troops, EUFOR Chad, as we call it, to support and complement in the short term the deployment of the UN contingent. Taking into account the regional dimension of the Darfur crisis, the deployment of this new EUFOR Chad mission and of a UN police mission in parallel with UNAMID in Sudan is, I think, a crucial step towards facilitating a durable solution of the conflict in Darfur and, ultimately, also towards the voluntary return of the Sudanese refugees who have settled in Chad. I can tell you that, at this very moment, an Irish General is there exploring the situation and exploring where exactly EUFOR should be deployed.
But coming back to the question of Sudan itself, let me say that we firmly believe that the future of Sudan lies in the sharing of wealth and power, in a federal government and a federal arrangement. This is what the Government and the rebels agreed in Naivasha in January 2005, when the Comprehensive Peace Agreement was signed, ending decades of civil war between the north and the south. The international community must stand firm behind this Comprehensive Peace Agreement. For if this agreement can be made to hold - yes, it is at present in difficulty, but these difficulties need not be terminal - this will demonstrate powerfully that similar arrangements can surely be extended to Darfur.
So through the support extended also under the European Development Fund for the recovery and rehabilitation of southern Sudan and for the long-term equitable and sustainable development of the whole of the country, we are standing firmly behind the Comprehensive Peace Agreement. We also back the efforts of the EU Special Representative to Sudan to facilitate peace in Darfur and, along with other donors, we stand ready to ensure that the peace dividend, in the shape of the rehabilitation and recovery of Darfur, follows closely on the heels of a renewed peace agreement.
We think it is in the interest of all the parties - the Government, the Darfur rebels, the countries of the Horn of Africa region and the international community - that Sudan stays together. However long and arduous, and at times discouraging, the Sirte talks might turn out to be, I think we must be steadfast for peace in Sudan. The unity of this country remains within our grasp.
The debate is closed.
The vote will take place after the debates, during voting time - which is, in fact, the next item.